UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4478



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY CURRY, a/k/a Ace,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-02-35)


Submitted:   January 23, 2006             Decided:   February 7, 2006


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


John J. Pizzuti, MCCAMIC, SACCO & PIZZUTI, PLLC, Wheeling, West
Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Anthony Curry appeals from his conviction and 360-month

sentence       imposed   following   his    guilty   plea   to   one   count   of

distribution of crack cocaine.               On appeal, he challenges the

district court’s denial of his motion to withdraw his guilty plea.

He also asserts that the district court did not allow him to

challenge relevant conduct at sentencing, and he attempts to raise

claims under Blakely v. Washington, 542 U.S. 296 (2004). We affirm

Curry’s conviction and dismiss his appeal of his sentence, as he

waived the right to challenge his sentence in his plea agreement.

               The district court’s denial of a motion to withdraw a

guilty plea is reviewed for abuse of discretion.             United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).            A defendant does not

have an absolute right to withdraw a guilty plea, even before

sentencing.       United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991).     Rather, the defendant bears the burden of demonstrating

that a “fair and just reason” supports his request to withdraw his

plea.    Id.    The central question is whether the Fed. R. Crim. P. 11

hearing was properly conducted.            United States v. Puckett, 61 F.3d

1092, 1099 (4th Cir. 1995).

               This court closely scrutinizes the Rule 11 colloquy and

attaches a strong presumption that the plea is final and binding if

the Rule 11 proceeding is adequate.            United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992).              We have reviewed the Rule 11


                                     - 2 -
colloquy and the record in light of the relevant factors, see

Moore, 931 F.2d at 248, and we find no abuse of discretion by the

district court in denying Curry’s motion to withdraw his guilty

plea.   Thus, we affirm Curry’s conviction.

           Turning to Curry’s challenges to his sentence, we note

that Curry waived the right to “appeal any sentence which is within

the maximum provided in the statute of conviction or in the manner

in which that sentence was determined on any ground.”     Whether a

defendant has effectively waived the right to appeal is an issue of

law we review de novo.   United States v. Marin, 961 F.2d 493, 496

(4th Cir. 1992).    An appeal waiver is valid if the defendant

knowingly and intelligently agreed to waive his right to appeal.

United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005).

           Our review of the record reveals that the district court

conducted an adequate Rule 11 plea colloquy.   The court questioned

Curry regarding the appeal waiver, and he stated that he understood

the waiver.   Curry presents no basis to suggest that the appeal

waiver was not knowingly and intelligently made.      Moreover, the

subsequent issuance of Blakely and its progeny does not invalidate

an otherwise valid waiver.   Id. at 173 (upholding waiver, because

Blick was sentenced under the guidelines, in accordance with his

agreement and his expectations).    Accordingly, Curry’s attempts to

challenge his sentence on appeal are foreclosed by the waiver

provisions in his plea agreement.


                               - 3 -
          Based on the foregoing, we affirm Curry’s conviction. We

dismiss his appeal from his sentence based on his waiver.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 4 -